                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              April 08, 2020
                    IN THE UNITED STATES DISTRICT COURT                    David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

SEAN JAQUANTE STROUT,                 §
                                      §
             Plaintiff,               §
                                      §
v.                                    §             CIVIL ACTION NO. H-18-4859
                                      §
SARGENT FNU SMITH,                    §
                                      §
             Defendant.               §


                            FINAL JUDGMENT

     For the reasons stated in this Court’s Memorandum Opinion and Order of even date,

this civil action is DISMISSED WITHOUT PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas on the _8th day of April,

     2020.


                                      ________________________________________
                                      KEITH P. ELLISON
                                      UNITED STATES DISTRICT JUDGE
